Citation Nr: 1124793	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-03 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine (back disability).

2.  Entitlement to benefits for total disability based upon individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and a witness
ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to December 1985 and from December 1988 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefit sought on appeal.

In August 2009, the Veteran appeared and testified at a Travel Board hearing at the North Little Rock RO.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Upon preliminary review of the evidence of record and in light of the Veterans Claims Assistance Act of 2000 (VCAA), the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his service-connected back disability and his request for TDIU benefits.  

By way of background, the Veteran was originally awarded service connection for a back disability in a July 2004 rating decision.  He was assigned a 40 percent rating, effective August 2002.  The Veteran's most recent VA examination of the spine was performed in May 2007.  The Veteran's combined disability rating is 60 percent and he was not found to meet the threshold rating requirement for TDIU.  Also, he has not undergone any examination regarding employability.  

During the Veteran's August 2009 hearing, he essentially testified that since his May 2007 VA examination his symptoms have worsened.  He specifically indicated that he had undergone emergency treatment related to his back disability.  He also described the additional day-to-day limitations caused by his back disability, and how he is unable to work.  The Veteran also identified outstanding private treatment records related to his claimed back disability.  He specifically referenced treatment at Poplar Bluff, Memphis, and St. Bernard's in Jonesboro, Arkansas.  

First, all outstanding treatment records related to the Veteran's back disability and unemployability should be obtained and associated with the Veteran's claims file.  Based upon the worsening of the Veteran's symptoms the Board finds that a remand is necessary for a more current VA examination to be scheduled to determine the current severity of the Veteran's back disability.  After evaluation of the Veteran's back disability, the RO/AMC should perform any development deemed necessary regarding the Veteran's TDIU claim.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran identify any outstanding treatment records related to his back disability and unemployability.  Obtain these records and associate them with the Veteran's claims file.  Perform any development deemed necessary.

2.  Schedule the Veteran for a VA examination to determine the current severity of his back disability.  The claims file should be made available for review.  Appropriate testing should be performed to identify any associated objective symptoms of the claimed disability.  The examiner should note the current severity of the Veteran's back disability.  

3.  Following issuance of a rating for the Veteran's lumbar spine disability pursuant to the decision above, the RO/AMC should perform any development deemed necessary regarding the Veteran's TDIU claim-including a general medical examination if deemed necessary.  The RO/AMC should then readjudicate the Veteran's TDIU claim.

4.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


